Respondent opens his brief with several motions to strike, and to dismiss on the record as presented here, one of which, unfortunately for appellant, must be granted. *Page 533
[1] The notice of appeal from the entire judgment entered on September 29, 1928, was dated October 4, 1928, and filed in the office of the clerk of the lower court on October 6, 1928. The bond on appeal was executed October 11, 1928, and filed in the office of the clerk of the lower court on October 13, 1928.
The bond was filed too late under the provisions of Rem. Comp. Stat., § 1721.
[2] Appellant cannot be heard to contradict the recitals of his own record on appeal as to attempting to mail the bond within the time required by law. The attempted showing, however, does not show that the bond was actually received by the clerk within the statutory time.
The case is therefore ruled by our decisions in Watson v.Dumas, 125 Wash. 574, 216 P. 848 (a very parallel case) andGlesin v. Glesin, 125 Wash. 339, 216 P. 353.
The late rules of court, relating to appellate procedure, Rule X, 140 Wash. xlii (Rem. 1927 Sup., § 308-10) have made no change therein.
The appeal is therefore dismissed. *Page 534